DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahti et al (US Pat. Pub. 2008/0147908; hereinafter referred to as Lahti) in view of Chang et al (US Pat. Pub. 2008/0195900; hereinafter referred to as Chang).

an acquisition unit (Fig. 1, 130) configured to acquire information including a transfer source address (paragraph 18) and a transfer destination address based on a received transfer instruction (paragraph 28); 
a first calculation unit configured to perform first checksum calculation for data from an area of a memory corresponding to the transfer source address (Fig. 1, 140; paragraph 7); 
a transfer unit configured to transfer data obtained via the calculation by the first calculation unit (Fig. 1, 150) to an area of the memory corresponding to the transfer destination address (Fig. 3, 350).
Not explicitly disclosed is:
a second calculation unit configured to perform second checksum calculation different from the first checksum calculation for the data from the area of the memory corresponding to the transfer source address; 
a selection unit configured to select one of the first calculation unit and the second calculation unit.
However, Chang in an analogous art teaches a first calculation unit configured to perform first checksum calculation for data from an area of a memory (Fig. 2, 231); a second calculation unit configured to perform second checksum calculation different from the first checksum calculation for the data from the area of the memory (Fig. 2, 232); and a selection unit configured to select one of the first calculation unit and the second calculation unit (Fig. 2, 22).

As per claim 2:	Chang further teaches the apparatus according to claim 1, wherein the selection unit selects one of the first calculation unit and the second calculation unit based on an issuance source of the transfer instruction (Fig. 6, 21).
As per claim 4:
	Lahti and Chang teach the apparatus according to claim 1.  Not explicitly disclosed is wherein a calculation amount of the first checksum calculation is smaller than that of the second checksum calculation.  However, Chang teaches that each checksum calculation adopts a different coding algorithm and have different bit lengths (paragraph 55).
	Therefore, it would have been obvious to have the calculation amount of the first checksum calculation smaller than that of the second checksum.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because there were only two possibilities to try: the calculation amount of the first checksum calculation being smaller than that of the second checksum; or vice versa.As per claim 11:
acquiring information including a transfer source address (paragraph 18) and a transfer destination address based on a received transfer instruction (paragraph 28); 
performing a first checksum calculation for data from an area of a memory corresponding to the transfer source address (Fig. 1, 140; paragraph 7); and 
transferring data obtained via the checksum calculation selected in the selecting to an area of the memory corresponding to the transfer destination address (Fig. 3, 350).
Not explicitly disclosed is selecting whether to perform first checksum calculation for data from an area of a memory corresponding to the transfer source address or perform second checksum calculation different from the first checksum calculation.  However, Chang in an analogous art teaches a first calculation unit configured to perform first checksum calculation for data from an area of a memory (Fig. 2, 231); a second calculation unit configured to perform second checksum calculation different from the first checksum calculation for the data from the area of the memory (Fig. 2, 232); and a selection unit configured to select one of the first calculation unit and the second calculation unit (Fig. 2, 22).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to select between multiple checksums for the data of Lahti.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have allowed for efficient use of the checksum by 
As per claim 12:	Lahti teaches a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling a DMA (Direct Memory Access) transfer apparatus, the method comprising: 
acquiring information including a transfer source address (paragraph 18) and a transfer destination address based on a received transfer instruction (paragraph 28); 
performing a first checksum calculation for data from an area of a memory corresponding to the transfer source address (Fig. 1, 140; paragraph 7); and 
transferring data obtained via the checksum calculation selected in the selecting to an area of the memory corresponding to the transfer destination address (Fig. 3, 350).
Not explicitly disclosed is selecting whether to perform first checksum calculation for data from an area of a memory corresponding to the transfer source address or perform second checksum calculation different from the first checksum calculation.  However, Chang in an analogous art teaches a first calculation unit configured to perform first checksum calculation for data from an area of a memory (Fig. 2, 231); a second calculation unit configured to perform second checksum calculation different from the first checksum calculation for the data from the area of the memory (Fig. 2, 232); and a selection unit configured to select one of the first calculation unit and the second calculation unit (Fig. 2, 22).
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lahti in view of Chang in view of Barrilado Gonzalez et al (US Pat. Pub. 2018/0121282; hereinafter referred to as Barrilado Gonzalez). 
As per claim 3:	Lahti et al teach the apparatus according to claim 1.  Not explicitly disclosed is further comprising a register, wherein the selection unit selects one of the first calculation unit and the second calculation unit based on a value set in the register.  However, Barrilado Gonzalez in an analogous art teaches selecting between a first calculation unit and a second calculation unit based on a value set in a register (Fig. 3A, 230; paragraph 61).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to select store a selection value in a register of selection unit 22 of Chang.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it was known way of making a selection, as shown by Barrilado Gonzalez.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest: the first checksum calculation is a sum of 1's complements for every 16-bit word, and the second checksum calculation is a 1's complement of the sum of 1's complements for every 16-bit word; in addition to each and every limitation of claim 1.  Additionally, none of the prior art of record teach or fairly suggest: an apparatus having at least one processor, and control hardware capable of dividing or connecting a datagram, and configured to packetize and transmit the datagram, wherein a selection unit of the DMA transfer apparatus selects the first calculation unit in a case where a transfer instruction is received from the processor, and selects the second calculation unit in a case where the transfer instruction is received from the control hardware; in addition to each and every limitation of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The pertinent prior art are generally directed to calculating a checksum for DMA transfer operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111